DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/26/2019, and 06/29/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments

The following is a final office action in response to applicant’s arguments/remarks filed on 02/18/2022 for response of the office action mailed on 12/20/2021. No claim has been amended. No claim has been cancelled. No new claim has been added. Therefore, claims 1-3, 5-6, 27-30, 33-35, 37 and 39 are pending and addressed below.
Response to Arguments
The Applicant’s arguments are persuasive; therefore the previous rejections are withdrawn; however, upon further consideration and search, a new ground of rejection is given in instant Office action. The reference of Fujishiro et al. (US 20180026803, henceforth “Fujishiro”) is replaced with a new reference of Xia et al. (US 20180026754, henceforth “Xia”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

 Claims 1, 6, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al.  (US 20080247391, henceforth “Choi”)  in view of Xia et al. (US 20180026754, henceforth “Xia”) and in view of Stern-Berkowitz et al. (US 20190312711, us-provisional-application US 62416410, us-provisional-application US 62376981, us-provisional-application US 62339565, cited for priority, henceforth “Stern-Berkowitz”).
Examiner’s note: in what follows, references are drawn to Choi unless otherwise mentioned.
Regarding claim 1, Choi teaches a method for wireless communication (FIGS. 1, 3, 4.) comprising:
receiving, by a user equipment,(FIG. 1 is a CQI feedback signaling diagram for a multicast service. In step 120, the terminal 105 receives an access grant message including a common Caller Identifier (CID) of the multicast group users and resources for an uplink control signal to be used for CQI feedback. In step 125, the terminal 105 receives a pilot signal from the base station 100, see [0028]-[0031]. The missing/crossed out limitations will be discussed in view of Xia.) at least one of 
(The missing/crossed out limitations will be discussed in view of Xia.), 
a number of feedbacks required within a periodicity (Examiner’s note: the examiner addressed the first option of 3 options.), or 
a cycle of semi-persistent scheduling reconfiguration or activation (Examiner’s note: the examiner addressed the first option of 3 options.);
 determining, by the user equipment, that a data transport block was not received (FIG. 3 is a diagram illustrating a frame structure between a terminal and a base station. In a DL frame 310, when a frame error occurs while the terminal receives multicast service data from the base station,  the terminal sends a notification indicating the occurrence of an error to the base station over a UL control channel in a UL frame 315, see [0038]-[0044]. This technique is used by the terminal for determining that a data transport block was not received.); and 
feeding back, by the user equipment, a preamble indicating measured downlink channel state information responsive to the determination that the data transport block was not received, based on the at least one of:  (FIG. 1 in step 130, the terminal 105 detects a CQI level corresponding to the pilot signal, and then determines whether to perform CQI feedback to the base station 100. At step 135, the UE feedbacks CQI information, see [0028]-[0031]. FIG. 3 when a frame error occurs while the terminal receives multicast service data from the base station in a DL frame 310, the terminal sends a notification indicating the occurrence of an error to the base station over a UL control channel in a UL frame 315. Upon receipt of the fast request from the terminal, the base station allocates new UL CQICH resources to the terminal over a DL DCCH in a DL frame 320. In this case, since the base station has not yet received CQI information of the terminal, an error may occur even in a frame 325. That is, once an error occurs in a DL frame, an error occurs in two consecutive frames. The terminal transmits CQI information to a base station over the new UL CQICH in a frame 330, see [0039]-[0044]. FIG. 4 in step 400, a terminal joins a particular multicast group. Thereafter, the terminal transitions to a feedback state (See 405), and transmits its CQI to the base station over a UL CQICH allocated from the base station. The CQI is generally 5-6 bits in length (Examiner’s note: The examiner interpreted this one as a preamble). FIG. 4, if the number of times the terminal has successfully received a frame is less than N, the terminal feeds back its CQI to the base station while staying in the feedback state 405. Even though terminal is in the non-feedback state 415, if an error occurs during its frame reception, the terminal transitions back to the feedback state 405 and feeds back CQI to the base station, see [0045]-[0050]. The missing/crossed out limitations will be discussed in view of  Stern-Berkowitz.).
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) receiving, by a user equipment, configuration information indicating (2) a number of transport blocks which require feedback from the user equipment, (3) feeding back, by the user equipment, a preamble indicating measured downlink channel state information responsive to the determination that the data transport block was not received, based on the at least one of: the number of transport blocks which require feedback, the number of feedbacks required within a periodicity, or the cycle. However, Xia discloses the missing/crossed limitations comprising: (1) receiving, by a user equipment, configuration information indicating (2) a number of transport blocks which require feedback from the user equipment (For both 1 and 2:  FIG. 3 in step 300, a data receiving end determines that a feedback number of bits of HARQ information is K according to the number N of scheduling resources and the feedback number M of expected maximum feedback ACKs. The number of scheduling resources and the feedback number are pre-determined by the data receiving end and the data sending end. A transport block sent by a scheduling resource corresponds to 1-bit HARQ information, and if the transport block on the scheduling resource is correctly detected, an ACK will be fed back, and otherwise, an NACK will be fed back. In step 301, the data receiving end determines HARQ information according to 302, the HARQ information is sent to a data sending end by using the determined number of bits of HARQ, see [0163]-[0196].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s method by adding the teachings of Xia in order to make a more effective method by improving the user experience and lowering the cost, see (Xia, [0199].).
Stern-Berkowitz discloses the missing/crossed limitations comprising: (3) feeding back, by the user equipment, a preamble indicating measured downlink channel state information responsive to the determination that the data transport block was not received, based on the at least one of: the number of transport blocks which require feedback, the number of feedbacks required within a periodicity, or the cycle (A sequence number is provided, included, indicated and/or added in a Downlink Control Information (DCI) such that a WTRU 102 may know and/or may determine what packets, data blocks, TBs, and/or information is or was missed based on sequence numbers (e.g., sequence numbers of data blocks, TBs, packets and/or information that is received). A packet may be or may include one or more data blocks or TBs. In certain representative embodiments, blocks or sets of transmissions may be scheduled such that a WTRU 102 may know and/or may determine what packets, data blocks, TBs, and/or information is or was missed based on the schedule. In certain representative embodiments, the preamble and/or time-frequency (TF) resources for use with NACK/DTX feedback may be determined, see [0075]-[0077]. FIGS. 6, 8, 11 are diagrams illustrating preamble transmission to indicate a NACK. This technique is used by the WTRU feeding back a preamble indicating measured downlink channel state information responsive to the determination that the data transport block 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s method by adding the teachings of Stern-Berkowitz in order to make a more effective method by increasing spectrum efficiency for services, applications, and/or maintenance, see (Stern-Berkowitz, [0070].).
Regarding claim 27, Choi teaches an apparatus for wireless communication, comprising: 
(The missing/crossed out limitations will be discussed in view of Stern-Berkowitz.); and 
(The missing/crossed out limitations will be discussed in view of Stern-Berkowitz.), cause the apparatus at least to:
receive (FIG. 1 is a CQI feedback signaling diagram for a multicast service. In step 120, the base station 100 sends to the terminal 105 an access grant message including a common Caller Identifier (CID) of the multicast group users and resources for an uplink control signal to be used for CQI feedback. In step 125, the terminal 105 receives a pilot signal from the base station 100, see [0028]-[0031]. The missing/crossed out limitations will be discussed in view of  Xia.) at least one of 
(The missing/crossed out limitations will be discussed in view of Xia.), 
a number of feedbacks required within a periodicity (Examiner’s note: the examiner addressed the first option of 3 options.), or 
a cycle of semi-persistent scheduling reconfiguration or activation (Examiner’s note: the examiner addressed the first option of 3 options.); 
determine that a data transport block was not received (FIG. 3 is a diagram illustrating a frame structure between a terminal and a base station. In a DL frame 310, when a frame error occurs while the terminal receives multicast service data from the base station,  the terminal sends a notification indicating the occurrence of an error to the base station over a UL control channel in a UL frame 315, see [0038]-[0044]. This technique is used by the terminal for determining that a data transport block was not received.); and 
feedback a preamble indicating measured downlink channel state information, in response to the determination that the data transport block was not received, based on the at least one of: (FIG. 1 in step 130, the terminal 105 detects a CQI level corresponding to the pilot signal, and then determines whether to perform CQI feedback to the base station 100. At step 135, the UE feedbacks CQI information, see [0028]-[0031]. FIG. 3 when a frame error occurs while the terminal receives multicast service data from the base station in a DL frame 310, the terminal sends a notification indicating the occurrence of an error to the base station over a UL control channel in a UL frame 315. Upon receipt of the fast request from the terminal, the base station allocates new UL CQICH resources to the terminal over a DL DCCH in a DL frame 320. In this case, since the base station has not yet received CQI information of the terminal, an error may occur even in a frame 325. That is, once an error occurs in a DL frame, an error occurs in two consecutive frames. The terminal transmits CQI information to a base station over the new UL CQICH in a frame 330, see [0039]-[0044]. FIG. 4 in step 400, a terminal joins a particular multicast group. Thereafter, the terminal transitions to a feedback state (See 405), and transmits its CQI to the base station over a UL CQICH allocated from the base station. The CQI is generally 5-6 bits in length (Examiner’s note: The examiner interpreted this one as a preamble). FIG. 4, if the number of times the terminal has successfully received a frame is less than N, the terminal feeds back its CQI to the base station while staying in the feedback state 405. Even though terminal is in the non-feedback state 415, if an error occurs during its frame reception, the terminal transitions back to the feedback state 405 and feeds back CQI to the base station, see [0045]-[0050]. The missing/crossed out limitations will be discussed in view of  Stern-Berkowitz.).
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) at least one processor, (2) at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, (3) receive configuration information indicating, (4) a number of transport blocks which require feedback from the user equipment, (5) feedback a preamble indicating measured downlink channel state information, in response to the determination that the data transport block was not received, based on at least one of: the number of transport blocks which require feedback, the number of feedbacks required within a periodicity, or the cycle. However, Stern-Berkowitz discloses the missing/crossed limitations comprising: (1) at least one processor (Fig. 2 item 118, see [0368]), (2) at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (The methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer readable medium for execution by a computer or , (5) feedback a preamble indicating measured downlink channel state information, in response to the determination that the data transport block was not received, based on at least one of: the number of transport blocks which require feedback, the number of feedbacks required within a periodicity, or the cycle (A sequence number is provided, included, indicated and/or added in a Downlink Control Information (DCI) such that a WTRU 102 may know and/or may determine what packets, data blocks, TBs, and/or information is or was missed based on sequence numbers (e.g., sequence numbers of data blocks, TBs, packets and/or information that is received). A packet may be or may include one or more data blocks or TBs. In certain representative embodiments, blocks or sets of transmissions may be scheduled such that a WTRU 102 may know and/or may determine what packets, data blocks, TBs, and/or information is or was missed based on the schedule. In certain representative embodiments, the preamble and/or time-frequency (TF) resources for use with NACK/DTX feedback may be determined, see [0075]-[0077]. FIGS. 6, 8, 11 are diagrams illustrating preamble transmission to indicate a NACK.  This technique is used by the WTRU feeding back a preamble indicating measured downlink channel state information responsive to the determination that the data transport block was not received, based on at least one of: the number of transport blocks which require feedback. Examiner’s note: The Examiner  addressed at least one option.).

Xia discloses the missing/crossed limitations comprising: (3) receive configuration information indicating, (4) a number of transport blocks which require feedback from the user equipment (For both 3 and 4: FIG. 3 in step 300, a data receiving end determines that a feedback number of bits of HARQ information is K according to the number N of scheduling resources and the feedback number M of expected maximum feedback ACKs. The number of scheduling resources and the feedback number are pre-determined by the data receiving end and the data sending end. A transport block sent by a scheduling resource corresponds to 1-bit HARQ information, and if the transport block on the scheduling resource is correctly detected, an ACK will be fed back, and otherwise, an NACK will be fed back. In step 301, the data receiving end determines HARQ information according to detection results for received transport blocks. In step 302, the HARQ information is sent to a data sending end by using the determined number of bits of HARQ, see [0163]-[0196].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s method by adding the teachings of Xia in order to make a more effective method by improving the user experience and lowering the cost, see (Xia, [0199].).
Regarding claim 6, Choi, Xia and Stern-Berkowitz teach all the claim limitations of claim 1 above; and Choi further teaches wherein the measured downlink channel state information comprises at least one of a channel quality index, a reference signal received power, a reference signal received quality, a reference signal strength indication, or a signal to interference plus noise ratio (CQI includes Signal Interference to Noise Ratio (SINR) and/or Bit Error Ratio (BER), see [0030]. Examiner’s note: Examiner addressed at least one option of 5 options.).
 Regarding claim 30, Choi, Xia and Stern-Berkowitz teach all the claim limitations of claim 27 above; and Choi further teaches wherein the measured downlink channel state information comprises at least one of a channel quality index, a reference signal received power, a reference signal received quality, a reference signal strength indication, or a signal to interference plus noise ratio (CQI includes Signal Interference to Noise Ratio (SINR) and/or Bit Error Ratio (BER), see [0030]. Examiner’s note: the examiner addressed at least one option of 5 options.).
Claims 33, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al.  (US 20080247391, henceforth “Choi”) in view of Xia et al. (US 20180026754, henceforth “Xia”), Stern-Berkowitz et al. (US 20190312711, us-provisional-application US 62416410, us-provisional-application US 62376981, us-provisional-application US 62339565, cited for priority, henceforth “Stern-Berkowitz”) and further in view of Lan et al.  (US 20130242913, henceforth “Lan”).
Regarding claim 33, Choi teaches an apparatus for wireless communication, comprising: 
(The missing/crossed out limitations will be discussed in view of Stern-Berkowitz.); and 
, cause the apparatus at least to:
send,((FIG. 1 is a CQI feedback signaling diagram for a multicast service. In step 120, the base station 100 sends to the terminal 105 an access grant message including a common Caller Identifier (CID) of the multicast group users and resources for an uplink control signal to be used for CQI feedback. In step 125, the terminal 105 receives a pilot signal from the base station 100, see [0028]-[0031]. The missing/crossed out limitations will be discussed in view of Xia.) at least one of 
(The missing/crossed out limitations will be discussed in view of Xia.), 
a number of feedbacks required within a periodicity(Examiner’s note: the examiner addressed the first option of 3 options.), or 
a cycle of semi-persistent scheduling reconfiguration or activation (Examiner’s note: the examiner addressed the first option of 3 options.);
send a data transport block to the user equipment (Fig. 1 step 140, the base station 100 transmits data to the terminal 105, [0030].);
 	receive a feedback from the user equipment, the feedback comprising a preamble indicating measured downlink channel state information and indicative of non-reception of the data transport block by the user equipment, based on the at least one of: (FIG. 1 in step 130, the terminal 105 detects a CQI level corresponding to the pilot signal, and then determines whether to perform CQI feedback to the base station 100. At step 135, the UE feedbacks CQI information, see [0028]-[0031]. FIG. 3 when a frame error That is, once an error occurs in a DL frame, an error occurs in two consecutive frames. The terminal transmits CQI information to a base station over the new UL CQICH in a frame 330, see [0039]-[0044]. FIG. 4 in step 400, a terminal joins a particular multicast group. Thereafter, the terminal transitions to a feedback state (See 405), and transmits its CQI to the base station over a UL CQICH allocated from the base station. The CQI is generally 5-6 bits in length (Examiner’s note: The examiner interpreted this one as a preamble). FIG. 4, if the number of times the terminal has successfully received a frame is less than N, the terminal feeds back its CQI to the base station while staying in the feedback state 405. Even though terminal is in the non-feedback state 415, if an error occurs during its frame reception, the terminal transitions back to the feedback state 405 and feeds back CQI to the base station, see [0045]-[0050]. The missing/crossed out limitations will be discussed in view of Stern-Berkowitz.).; and 
(The missing/crossed out limitations will be discussed in view of Lan.).  
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) at least one processor (2) at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor, (3) send, to a user equipment, configuration information indicating, (4) a number of transport blocks which require feedback from the user equipment, (5) receive a feedback from the user equipment, the feedback comprising a preamble indicating measured downlink channel state information and indicative of non-reception of the data transport block by the user equipment, based on at least one of: the number of transport blocks which require feedback, the number of feedbacks required within a periodicity, or the cycle, (6) retransmit the data transport block by an access node according to the received preamble.
However, Stern-Berkowitz discloses the missing/crossed limitations comprising: (1) at least one processor (Fig. 2 item 118, see [0368]), (2) at least one memory including computer program code, wherein the at least one memory and the computer program code are configured to, with the at least one processor (The methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer readable medium for execution by a computer or processor. The non-transitory computer-readable storage media include, but are not limited to, a read only memory (ROM), random access memory (RAM), a register, cache memory, semiconductor memory devices, magnetic media such as internal hard disks and removable disks, magneto-optical media, and optical media such as CD-ROM disks, and digital versatile disks (DVDs). A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, or any host computer, see [0368].), (5) receive a feedback from the user equipment, the feedback comprising a preamble indicating measured downlink channel state information and indicative of non-reception of the data transport block by the user equipment, based on at least one of: the number of transport blocks which require feedback, the number of feedbacks required within a periodicity, or the cycle (A sequence number is provided, included, indicated and/or added in a Downlink Control Information (DCI) such that a WTRU 102 may know and/or may determine 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Stern-Berkowitz in order to make a more effective apparatus by increasing spectrum efficiency for services, applications, and/or maintenance, see (Stern-Berkowitz, [0070].).
Xia discloses the missing/crossed limitations comprising: (3) send, to a user equipment, configuration information indicating, (4) a number of transport blocks which require feedback from the user equipment (For both 3 and 4: FIG. 3 in step 300, a data receiving end determines that a feedback number of bits of HARQ information is K according to the number N of scheduling resources and the feedback number M of expected maximum feedback ACKs. The number of scheduling resources and the feedback number are pre-determined by the data receiving end and the data sending end. A transport block sent by a scheduling resource 302, the HARQ information is sent to a data sending end by using the determined number of bits of HARQ, see [0163]-[0196].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s method by adding the teachings of Xia in order to make a more effective method by improving the user experience and lowering the cost, see (Xia, [0199].).
Lan discloses the missing/crossed limitations comprising: (6) retransmit the data transport block by an access node according to the received preamble (Fig. 11 in step 1107, the BS retransmits selectively the downlink data by according to the uplink response signal fed back via the uplink resource, see [0167].).  
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Lan in order to make a more effective apparatus by avoiding unnecessary data retransmission, see (Lan, [0139].).
Regarding claim 37, Choi, Xia, Stern-Berkowitz and Lan teach all the claim limitations of claim 33 above; and Choi further teaches wherein the measured downlink channel state information comprises at least one of a channel quality index, reference signal received power, reference signal received quality, a reference signal strength indication, or a signal to interference plus noise ratio (CQI includes Signal Interference to Noise Ratio (SINR) and/or .
  	 Claims 2, 3, 5, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al.  (US 20080247391, henceforth “Choi”) in view of Xia et al. (US 20180026754, henceforth “Xia”), Stern-Berkowitz et al. (US 20190312711, us-provisional-application US 62416410, us-provisional-application US 62376981, us-provisional-application US 62339565, cited for priority, henceforth “Stern-Berkowitz”) and further in view of Li et al. (US 20150016312, henceforth “Li”).
Regarding claim 2, Choi, Xia, and Stern-Berkowitz teach all the claim limitations of claim 1 above; and Choi further teaches wherein (The missing/crossed out limitations will be discussed in view of Li).
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) the preamble comprises a physical random access channel preamble. However, Li discloses the missing/crossed limitations comprising: (1) the preamble comprises a physical random access channel preamble (The preamble is a Physical Random Access Channel (PRACH) preamble, see [0086].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s method by adding the teachings of Li in order to make a more effective method by enhancing a detection reliability, see (Li, [0147].).
Regarding claim 3, Choi, Xia, and Stern-Berkowitz teach all the claim limitations of claim 1 above; and Choi further teaches wherein the measured downlink channel state information is indicated based on one of: 
(The missing/crossed out limitations will be discussed in view of Li), or
a predefined relationship between the identifier of the preamble and a relative channel state information (Examiner’s note: the examiner addressed first option of 2 options.).
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) a predefined relationship between an identifier of the preamble and the measured downlink channel state information. However, Li discloses the missing/crossed limitations comprising: (1) a predefined relationship between an identifier of the preamble and the measured downlink channel state information (Table 3 provides a PRACH resource configurations and preamble groups with respect to path-loss ranges, see [0158]. Fig. 12, a UE determines a path-loss in operation 1210. The measured path-loss parameter is an indication of the downlink channel state. Then, the UE performs a mapping for a PRACH resource configuration relative to path-loss range categories in operation 1220. The UE subsequently determines a PRACH resource configuration based on the path-loss in operation 1230. The UE further determines a random access preamble in a respective preamble group in operation 1240 (based on Table 3), see [0160]. So, a predefined relationship exists between an identifier of the preamble and the measured downlink channel state information, such as a path-loss parameter.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s method by adding the teachings of Li in order to make a more effective method by enhancing a detection reliability, see (Li, [0147].).
Regarding claim 5, Choi, Xia, and Stern-Berkowitz teach all the claim limitations of claim 3 above; and Choi further teaches wherein (The missing/crossed out limitations will be discussed in view of Li).
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) the relative channel state information is a difference between the channel state information allocated by a base station and observed channel status. (2) However, Li discloses the missing/crossed limitations comprising (1) the relative channel state information is a difference between the channel state information allocated by a base station and observed channel status (Table 2 provides a PRACH resource configurations relative to path-loss ranges. Part of the information in Table 2 is broadcasted by the eNB 102 in a SIB. The eNB 102 includes a number of PRACH (RA preamble) repetitions, from a set of predetermined number of PRACH repetitions, and respective path-loss ranges in a SIB such as a first SIB (SIB1) or a second SIB (SIB2), see [0135]. These steps are equivalent to allocation of the channel state information by the eNB 102. The channel state information (CSI) is determined by a mobile station apparatus, see [0074]. From these two parameters, the relative channel state information is determined based on the difference between the channel state information allocated by a base station and determined channel status.).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s method by adding the teachings of Li in order to make a more effective method by enhancing a detection reliability, see (Li, [0147].).
Regarding claim 28, Choi, Xia, and Stern-Berkowitz teach all the claim limitations of claim 27 above; and Choi further teaches wherein (The missing/crossed out limitations will be discussed in view of Li.).
the preamble comprises a physical random access channel preamble. However, Li discloses the missing/crossed limitations comprising: (1) the preamble comprises a physical random access channel preamble (The preamble is a Physical Random Access Channel (PRACH) preamble, see [0086].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Choi in order to make a more effective apparatus by enhancing a detection reliability, see (Li, [0147].).
Regarding claim 29, Choi, Xia, and Stern-Berkowitz teach all the claim limitations of claim 27 above; and Choi further teaches wherein the measured downlink channel state information is indicated based on one of: 
(The missing/crossed out limitations will be discussed in view of Li), or
a predefined relationship between the identifier of the preamble and relative channel state information indicating a difference between channel station information allocated by a base station and the measured downlink channel state information (Examiner’s note: the examiner addressed first option of 2 options.).
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) a predefined relationship between an identifier of the preamble and the measured downlink channel state information. However, Li discloses the missing/crossed limitations comprising: (1) a predefined relationship between an identifier of the preamble and the measured downlink channel state information (Table 3 provides a PRACH resource configurations and preamble 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Li in order to make a more effective apparatus by enhancing a detection reliability, see (Li, [0147].).
Claims 34, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al.  (US 20080247391, henceforth “Choi”) in view of Xia et al. (US 20180026754, henceforth “Xia”), Stern-Berkowitz et al. (US 20190312711, us-provisional-application US 62416410, us-provisional-application US 62376981, us-provisional-application US 62339565, cited for priority, henceforth “Stern-Berkowitz”), Lan et al.  (US 20130242913, henceforth “Lan”) and further in view of Li et al. (US 20150016312, henceforth “Li”).
Regarding claim 34, Choi, Xia, Stern-Berkowitz and Lan teach all the claim limitations of claim 33 above; and Choi further teaches wherein (The missing/crossed out limitations will be discussed in view of Li.).
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) the preamble comprises a physical random access channel preamble. However, Li discloses the preamble comprises a physical random access channel preamble (The preamble is a Physical Random Access Channel (PRACH) preamble, see [0086].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Li in order to make a more effective apparatus by enhancing a detection reliability, see (Li, [0147].).
Regarding claim 35, Choi, Xia, Stern-Berkowitz and Lan teach all the claim limitations of claim 33 above; and Choi further teaches wherein the measured downlink channel state information is indicated based on one of: 
(The missing/crossed out limitations will be discussed in view of Li.), or
a predefined relationship between the identifier of the preamble and relative channel state information indicating a difference between channel station information allocated by a base station and the measured downlink channel state information (Examiner’s note: the examiner addressed first option of 2 options.).
As noted above, Lan is silent about the aforementioned missing/crossed limitations of: (1) a predefined relationship between an identifier of the preamble and the measured downlink channel state information. However, Li discloses the missing/crossed limitations comprising: (1) a predefined relationship between an identifier of the preamble and the measured downlink channel state information (Table 3 provides a PRACH resource configurations and preamble groups with respect to path-loss ranges, see [0158]. Fig. 12, a UE determines a path-loss in operation 1210. The measured path-loss parameter is an indication of the downlink channel state. 
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Li in order to make a more effective apparatus by enhancing a detection reliability, see (Li, [0147].).
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al.  (US 20080247391, henceforth “Choi”) in view of Xia et al. (US 20180026754, henceforth “Xia”), Stern-Berkowitz et al. (US 20190312711, us-provisional-application US 62416410, us-provisional-application US 62376981, us-provisional-application US 62339565, cited for priority, henceforth “Stern-Berkowitz”), Lan et al.  (US 20130242913, henceforth “Lan”) and in view of Aiba et al. (US 20120099553, henceforth “Aiba”).
Regarding claim 39, Choi, Xia, Stern-Berkowitz and Lan teach all the claim limitations of claim 33 above; and Choi further teaches wherein (The missing/crossed out limitations will be discussed in view of  Stern-Berkowitz.) cause the apparatus to: 
(The missing/crossed out limitations will be discussed in view of Aiba.), and 
(The missing/crossed out limitations will be discussed in view of Aiba.).   
As noted above, Choi is silent about the aforementioned missing/crossed limitations of: (1) the at least one memory and the computer program code are further configured to, with the at least one processor (2) select at least one of a modulation and coding scheme, (3) wherein the retransmitting comprises applying the selected modulation and coding scheme or the repetition level.
However, Stern-Berkowitz discloses the missing/crossed limitations comprising: (1) the at least one memory and the computer program code are further configured to, with the at least one processor (The methods described herein may be implemented in a computer program, software, or firmware incorporated in a computer readable medium for execution by a computer or processor. The non-transitory computer-readable storage media include, but are not limited to, a read only memory (ROM), random access memory (RAM), a register, cache memory, semiconductor memory devices, magnetic media such as internal hard disks and removable disks, magneto-optical media, and optical media such as CD-ROM disks, and digital versatile disks (DVDs). A processor in association with software may be used to implement a radio frequency transceiver for use in a WTRU, UE, terminal, base station, RNC, or any host computer, see [0368].).
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Stern-Berkowitz in order to make a more effective apparatus by increasing spectrum efficiency for services, applications, and/or maintenance, see (Stern-Berkowitz, [0070].).
 Aiba discloses the missing/crossed limitations comprising (2) select at least one of a modulation and coding scheme or a repetition level based on the preamble (Fig. 4, the base station apparatus uses the plurality of PDCCHs to allocate the plurality of PDSCHs and transmits to the mobile station apparatus the control information (such as resource allocation information, MCS (Modulation and Coding Scheme) information, and HARQ process information) for transmitting the plurality of downlink transport blocks, see [0092]. The base station apparatus selects at least one of a modulation and coding scheme. Examiner’s note: the examiner addressed first option of 2 options.), (3) wherein the retransmitting comprises applying the selected modulation and coding scheme or the repetition level (The selected modulation and coding scheme is applied for transmission, see [0092]. Examiner’s note: the examiner addressed first option of 2 options.).   
It therefore would have been obvious to one of ordinary skill in the art, at the time when instant application was filed, to modify Choi’s apparatus by adding the teachings of Aiba in order to make a more effective apparatus by lowering transmission power, see (Aiba, [0024].).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number is (313)446-6560.  The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.M./Examiner, Art Unit 2411                                                                                                                                                                                                        



/GARY MUI/Primary Examiner, Art Unit 2464